Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 1 of 25




                      EXHIBIT 1
     Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 2 of 25




 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 7                                SAN JOSE DIVISION

 8   IN RE: APPLE INC. DEVICE               Case No.: 5:18-md-02827-EJD
     PERFORMANCE LITIGATION
 9                                          SECOND SUPPLEMENTAL
                                            DECLARATION OF SETTLEMENT
10                                          ADMINISTRATOR
11   This Document Relates To:
                                            Hon. Edward J. Davila
12          ALL ACTIONS
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
        SECOND SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
     Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 3 of 25




 1         SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
 2          I, Denise L. Earle, declare the following pursuant to 28 U.S.C. §1746:
 3          1.      I am a Project Manager with Angeion Group (“Angeion”), located at 1650 Arch
 4   Street, Suite 2210, Philadelphia, PA 19103. I am over 21 years of age and am not a party to this
 5   action. I have personal knowledge of the facts set forth herein and, if called as a witness, could
 6   and would testify competently thereto.
 7          2.      The purpose of this declaration is to provide the Court with additional information
 8   regarding the work performed by Angeion pursuant to the Court’s May 27, 2020 Order Certifying
 9   Settlement Class; Granting Preliminary Approval of Class Action Settlement; and Approving
10   Form and Content of Class Notice (ECF No. 429) (“Order”), and to supplement Angeion’s prior
11   declarations filed with the Court on August 26, 2020 (ECF No. 470-2) (“Prior Declaration”) and
12   on November 20, 2020 (ECF No. 551) (“Supplemental Declaration”).
13                                            DIRECT NOTICE
14          3.      As reported in Angeion’s Prior Declaration, beginning on July 6, 2020 (“Initial
15   Notice Date”), Angeion caused 90,119,272 email notices to be disseminated to Class Members
16   for whom an email address was available and the email address was determined to be valid.
17          4.      As reported in Angeion’s Supplemental Declaration, when sending the email
18   notices, Angeion took numerous precautions to avoid many frequent “red flags” that might
19   otherwise cause a potential Settlement Class Members’ spam filter to block or identify the email
20   notice as spam.     In addition to the measures previously described, Angeion proactively
21   communicated with nternet service providers (“ISPs”) to maximize deliverability of the email
22   transmissions, including Google, Yahoo, iCloud, Verizon, Comcast, AT&T, and Cox.
23   Additionally, we utilized third-party services to test for and reduce the likelihood of spam,
24   including Google’s spam filter (ARC-Message-Signature, ARC-Authentication-Results,
25   Authentication-Result) and Microsoft’s spam filter (X-Forefront-Antispam-Report, X-Microsoft-
26   Antispam, Authentication-results). Lastly, to help ensure delivery, we used 16 dedicated IP
27

28
                                     1
        SECOND SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
     Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 4 of 25




 1   addresses, monitored the reputation scores of each, and worked with Amazon SES to ensure that
 2   ISPs were notified of the upcoming campaign. These efforts continued throughout the campaign.
 3                                       CLAIM FORM SUBMISSIONS
 4           5.       The deadline for Class Members to submit a Claim Form was October 6, 2020.
 5   Angeion received 3,149,072 timely Claim Form submissions. As of December 4, 2020, Angeion
 6   received 14,912 late Claim Form submissions. The below chart reflects the total number of timely
 7   and late-received Claim Forms broken down by (1) claims submitted through the claim portal on
 8   the settlement website (“Online Claims”), (2) claims received via mail (“Paper Claims”), and (3)
 9   claims submitted by corporations using the bulk submission form provided to Angeion by the
10   Parties (“Corporate Claims”).
11

12                     Description                          Timely                           Late
                      Online Claims                        2,152,228                        1,312
13                    Paper Claims1                          74,540                         4,859
                     Corporate Claims2                      922,304                         8,741
14
                          Totals                           3,149,072                        14,912
15

16           6.       Angeion is continuing to review the Claim Forms received for eligibility and will

17   keep the Parties and the Court apprised of the final totals after all Claim Forms have been fully

18   reviewed and audited.

19                                            REJECTION NOTICES

20           7.       Angeion commenced issuing rejection notices on November 5, 2020 to claimants

21   whose submissions were rejected for one or more of the following reasons:

22           •    The Claim Form identified a device that is not covered by the terms of this
                  Settlement.
23
             •    The Claim Form was incomplete:
24                    o The Claim Form was missing a serial number.
                      o The Claim Form was missing an attestation from the claimant under penalty
25                       of perjury regarding diminished performance.

26   1
       The number of timely and late individual paper claim forms received are approximate totals. Angeion continues to
     process and evaluate the paper claim forms received.
     2
27     The number of timely and late corporate claim forms received are approximate totals. Angeion continues to
     process and evaluate the corporate claim forms received.
28
                                      2
         SECOND SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
     Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 5 of 25




                      o The Claim Form was missing the selection of the device model and iOS
 1
                          version.
 2                    o The Claim Form was not signed.
            •     The Claim Form was illegible.
 3          •     The Claim Form was duplicative of another Claim Form.
            •     The Claim Form was not received by the Claim Form Deadline.
 4
            •     Other: The Claim Form included what appeared to be an IMEI number, rather than a
 5                serial number.
            •     Corporate Claims submitted without proof that the claimant had assigned rights to the
 6                submitting party.
 7          8.       For the timely Corporate Claims, there were approximately 657,946 devices (from

 8   312 Corporations) where an attestation pertaining to diminished performance was deemed

 9   insufficient either because it was missing (130,018 devices) or otherwise insufficient (527,928

10   devices).

11          9.       In addition, of these 312 Corporations, there were 73 that had claims rejected for

12   at least one reason in addition to a missing or insufficient attestation. After review of the provided

13   serial numbers for these 657,946 devices, Angeion identified approximately 467,524 devices

14   where the provided information could not be matched to an eligible device. The remaining

15   190,422 devices may be be eligible if the attestation issue is resolved.

16          10.      There were approximately 4,110 devices that did not have an attestation issue, but

17   contained a rejection reason other than those described above.

18          11.      There were approximately 86,551 Corporate devices that had no rejection reasons,
19   thus deeming the devices approved pending deduplication and final review.

20          12.      There were 10 Corporate Claims that were withdrawn relating to 66 devices.

21          13.      For the timely Paper Claims, there were approximately 19,919 claims approved

22   pending deduplication. Regarding ineligible Paper Claims, there were approximately 41,524

23   where the devices were not on the Class List. Additionally, there were approximately 3,283

24   devices where the provided device identifying information could not be matched with an eligible

25   device, and approximately 3,505 claims that were missing an attestion. Those were the most

26   common rejection reasons, but approximately 6,309 devices had a rejection reason other than

27   those listed above (e.g. missing a signature, etc).

28
                                     3
        SECOND SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
     Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 6 of 25




 1            14.     All timely Online Claims were approved, pending deduplication.
 2            15.     All late claims, as well as all claim rejection responses and amendments received
 3   as a result of the rejection process, are still undergoing review. Angeion will keep the Parties and
 4   the Court apprised of the final claim status after all Claim Forms have been fully reviewed and
 5   audited.
 6            16.     A chart is included below to illustrate the breakdown of timely claims, the number
 7   of approved claims, and the claims that have not been approved (and the reasons why). As
 8   previously delineated, for certain claims, there was more than one reason why a claim has not
 9   been approved.
10

11                                                                         Claims Not Approved
                                                                   Devices
12                                                                 Where the
                                                                   Provided      Devices
                                                                   Information   Missing or     Other (e.g.
13                                                                 Could Not     Insufficient   Missing
                                                   Claims          Be            Attestation    Signature,
14                                                 Approved        Matched to    of             not yet
                           Claims      Devices     Pending         an Eligible   Diminished     confirmed,
15                         Submitted   Withdrawn   Deduplication   Device        Performance    etc)
      Timely Online        2,152,228           0       2,152,228            0              0              0
16    Timely Hard Copy        74,540           0         19,919        44,807          3,505         6,309
17    Timely Corporate       922,304          66         86,551       641,155        190,422         4,110
      Total                3,149,072          66       2,258,698      685,962        193,927        10,419
18
19
                                       REQUESTS FOR EXCLUSION
20
              17.     The deadline for Class Members to request exclusion from the Settlement was
21
     October 6, 2020. Angeion received 622 timely requests for exclusion, which includes the 308
22
     requests for exclusion submitted by Davis & Norris LLP whereby the Court issued an Order
23
     granting acceptance (ECF No. 546). Angeion received 47 late requests for exclusion after the
24
     deadline. Lists of the names of the individuals who submitted timely and late requests for
25
     exclusion are attached hereto as Exhibit M and Exhibit N, respectively.
26

27

28
                                     4
        SECOND SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
     Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 7 of 25




 1          I declare under penalty of perjury of the laws of the United States that the foregoing is
 2   true and correct to the best of my knowledge.
 3

 4   Executed on December 11, 2020
 5

 6                                        _________________________________
                                                DENISE L. EARLE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                     5
        SECOND SUPPLEMENTAL DECLARATION OF SETTLEMENT ADMINISTRATOR
ExhibitM
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 9 of 25


                  In re Apple Inc. Device Performance Litigation
                        Timely Requests for Exclusion

             1   JAN-MICHAEL               JAROCHOVIC
             2   PHAT                      DO
             3   AHMED                     IBRAHIM
             4   SK                        CLIFTON
             5   OTTO W                    CLIFTON JR
             6   BRENDEN                   ESPANOLA
             7   SL                        EKERN
             8   MARK                      DALY
             9   MARIA THERESA             HOWARD
            10   MICHAEL                   DILLARD
            11   TORI                      HAMPTON
            12   SUZ-ANN                   OLOFSON
            13   NICK                      BIGGS
            14   SCOTT                     VLASI
            15   TROY                      ST JOHN
            16   JUTTA                     WAIT
            17   BRUCE                     ROSSIGNOL
            18   TYNAN                     WAIT
            19   PAUL A                    MORTON
            20   LYNN                      STARNER
            21   CYNTHIA                   HENRY
            22   JOSH                      HANDELMAN
            23   DEBRA A                   JEFFERIES
            24   BARBARA J                 DASH
            25   DOLORES K                 KOLBABA
            26   LOUIS                     GREENBERG
            27   KRISTI                    STANFILL
            28   CYNDA                     DEIBEL
            29   AKINYEMI                  AFFRICA
            30   COLETTA                   HARDISON
            31   REBECCA                   KAY
            32   TIMOTHY                   RILEY
            33   JAY J H                   JOHNSON
            34   CHRISTOPHER               GRAVES
            35   JI                        MIN
            36   ANDREW                    WALL
            37   KENNETH                   MORRISON
            38   AAMIR                     GHANI
            39   JULIE M                   APPELHANS
            40   DONNA M                   MONFORTE
            41   WENDY MARIE               APORTA
            42   SHIRLEY                   BRAYMAN
            43   TOHRU                     WATANABE
            44   PHONG SI                  LE
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 10 of 25


             45   GLORIA             JOHNSON
             46   RUSSELL            PISA
             47   SUSAN              PECK
             48   RICHARD L          BOYER
             49   CHRIS              CHAN
             50   TERRIS L           HANSEN
             51   HOI THI            DANIEL
             52   ROGER F            CLAXTON
             53   LORRAINE           ZBUCHALSKI
             54   JOYCE K            WILSON
             55   GERALD J           SIEGEL
             56   HUMAD              AHMED
             57   WILLIS             JOHNSON
             58   RUSSELL            MADSEN
             59   SYLVIA             HUI
             60   TZUYU              CHANG
             61   ANGELA             COX
             62   CHRISTOPHER        COX
             63   MIGNONNE           GOLDBERG
             64   BRENDA             HELFENSTINE
             65   CHRISTOPHER        AKINYEMI
             66   JANICE S           GORMAN
             67   CURTIS             KENDALL
             68   SANDRA             BELL
             69   HASSELL            KAMPELMAN
             70   SHARON             LALLY
             71   DEVANSI            RESHAMWALA
             72   GEORGE             CHEUK
             73   CRISTIAN           QUINTANILLA
             74   ERIC A             WELTER
             75   RICHARD-ANDREW     TAYLOR
             76   LINDA              DAY
             77   ERIN E             PLATTETER
             78   BONNIE             KUNCL
             79   DIANA              WATKINS
             80   DENISE MARIE       LUKO
             81   JOZEF              HATALA
             82   LESLIE             MARTIN
             83   SICHENG            PAN
             84   JESUS              VERA
             85   MELVIN             BELSKY
             86   KAREN              BELSKY
             87   ISAAC J            SLEDGE
             88   LAWRENCE           SAMUELS
             89   STEPHEN B          HUEBNER
             90   DANIEL             HOOVER
             91   NORMAN             AMICK
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 11 of 25


             92   GORDON              TAM
             93   BRETT               BANEY
             94   MOIRA A             MCKENNA
             95   JAMES               MURRAY
             96   FRANCHIE            RAMIREZ
             97   ERNEST              KUNG
             98   CHELSEA             DANEL
             99   JOHN                DALLAS
            100   BRYAN P             AUZA
            101   JUDITH C            JAKSIK
            102   NICK                LA CARA
            103   GRETCHEN            LIPARI
            104   ALIREZA             ZAEEMZADEH
            105   DAVID               AUST
            106   CAROL L             HEALEY
            107   KNIANGELES          ANDERSON
            108   JAMES               CAVE
            109   KATHY               DANEL
            110   EDWARD              DANEL
            111   GOLDA               FRIEDMAN
            112   RAHEEM              BROWN
            113   ASHIA               HAWKINS
            114   ROBERT              HAWKINS
            115   ANTHONY             VALDES-STICKLER
            116   TAMARA              COLON
            117   RENEL               SOUFFRANT
            118   ALYCE               ESKEW
            119   BRIAN               VOLL
            120   JACQUELINE RHONDA   COHEN-BAITY
            121   CHRISTIAN R         MARTIN
            122   JILLYN              DILLON
            123   YOUSEF              SALEM
            124   PORTIA              WALLACE
            125   HEATHER             CORINE
            126   WADE                AVERELL
            127   LANA                STOCKTON
            128   TRACIE              RAGLAND
            129   NAYTHAN             MAYTORENA
            130   BELARMINO           COSTA
            131   JOSH                YATES
            132   DAISY               DIAZ
            133   VIOLA               VARGAS
            134   DALICIA N           REALES
            135   KIM                 NGUYEN
            136   PHYLLIS             STEINBERD
            137   MARTHA              MCLNTOSH
            138   JENNIFER            HASSLER
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 12 of 25


            139   PAULINE            CLARK
            140   RANDY              MIDDLETON
            141   AMANDA             GALA
            142   SHERRI             GONSIOROSKI
            143   CYNTHIA B          BRADSHAW
            144   NIDIA              BERTAGNOLLI
            145   CHARLES            CORBETT
            146   MARGARITA          GUERGUE
            147   MARISSA            LLOYD
            148   FRANCES P          RODRIGUEZ DELGADO
            149   THERESA            EWING
            150   SHARON RENEE       NOWLIN
            151   STEPHEN            HASSLER
            152   SHARI              STEIN
            153   LINDA              ROEDER
            154   JENNIFER           LAMAZARES
            155   KATHERINE W        SCOTT
            156   ANDRES             McQUADE
            157   KIRKPATRICK J      BUNDY
            158   BERRY              HUNTER
            159   KELLY              ENRIQUUEZ
            160   DIANE              JOHNSON
            161   KIMBERLY SUE       CARTER
            162   ORRIN              CAMPBELL
            163   KENTON             HARSCH
            164   JESSICA            KALIN
            165   ELLEN M            WRIGHT
            166   JAMIE L            BENNETT
            167   ALEXANDER          CHERVIOVSKIY
            168   ARDIS              FLENNIKEN
            169   KEITH              RANDALL
            170   JEFFREY            DICKSON
            171   MARTHA             TRUGEON (CARD)
            172   MATTHEW            OFER GREER
            173   MARY D             LOOMAN
            174   LOREN S            RICHARDS
            175   LEWIS S            HORNE III
            176   JUSTIN             PIKE
            177   LINDA              VOLKMAN
            178   GARRETT            MCCONNELL
            179   TIM                MCKEE
            180   TED                TAHMISIAN
            181   RICHARD SCOTT      BROWN
            182   ROBERT             HAWKINS
            183   CHUTAPHA           OUPAHAT
            184   CAROLYN            CROCKETT
            185   JANINE             WILLIAMS
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 13 of 25


            186   BETTY ANN          ELLIOTT
            187   PAULA              INGALA
            188   TIMOTHY            INGALA
            189   MIAHAEL F          DEHLIN
            190   TIMOTHY J          COCHEY
            191   RON                BREWER
            192   DAVID R            BATES
            193   CHARLENE           PARKER
            194   JULIANA            PEREIRA
            195   STEPHEN            AUERBACH
            196   JAMES              BEACHBOARD
            197   MALAKA             ITANI
            198   KEITH              WESTENDORF
            199   EDMUND             NIGHTINGALE
            200   REBECCA            NIGHTINGALE
            201   THOMAS             CZERWINSKI
            202   AMANDA             HEIDRICH
            203   CHRIS              POLAK
            204   AUDREY             MCGIRT
            205   DAVID              EISENHAUER
            206   CELESTE            SHELTON
            207   KEITH              TOUZIN
            208   ROSSANA            TOUZIN
            209   SALLIE             BHULLER
            210   BRIAN              KRETSCH
            211   EMMA J             SANDDERS
            212   ABRAM              BLATZ
            213   GABRIELLE          KO
            214   JERRY L            SWANSON
            215   KRISTINA M         SWANSON
            216   JOANNE             HEUSS
            217   CARMEN             ALCIVAR
            218   DAVID              ADDISON
            219   VICTOR             MUNOZ
            220   TERESA             SALM
            221   JAMES J            HICKMAN
            222   MARK               SUMMERS
            223   STEVEN M           COLLOTON
            224   JOY                LIEBOW
            225   JONATHAN           BALDWIN
            226   GUSPHINE J         LEWIS
            227   CAROL              ROSENBERG
            228   ETHEL              NAGEL
            229   HERMAN             NAGEL
            230   ROY                SHEPARD
            231   SUSAN F            SYMINGTON
            232   DONNA              HAZELGREEN
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 14 of 25


            233   MICHAEL              HAZELGREEN
            234   CAROL DORIS          MUNK
            235   KATIE M              SHADE
            236   ROBERT J             SMIT
            237   PRAVEEN              KANKANALA
            238   ZACHARY              ATCHISON
            239   JAMIE W              MILLER
            240   STEPHEN DANIEL       POTAPENKO
            241   MARK                 REED
            242   BHUMIT D             THAKKAR
            243   AJAI                 AJITANAND
            244   TA                   FOREE
            245   GWENDOLYN            WALKER
            246   DONNA M              CLARK
            247   CHAR MICHAEL         BROWN
            248   NICHOLAS             RUSSO
            249   JOHN MATTHEW         RODENHISER
            250   ALFRED               O'LEARY
            251   CHARLES              PICCIRILLO
            252   ASHIA                HAWKINS
            253   JITENDRA             KUMAR
            254   JOE                  SMITH
            255   AUDREY S             FREUDBERG
            256   SIEMEE               XIONG
            257   C THEODORE           THUCKER
            258   JAMES M & SANDRA M   ARMSTRONG
            259   FRANCES M            SCOTT
            260   ELIZABETH            BLAND
            261   ELAINE M             SEITZ
            262   CARMEN               LYTTLE-NGUESSAN
            263   TRACY                FIELDS-ROSS
            264   VICTORIA MANN        BOLLING
            265   LUDWIK               GORZANSKI
            266   LARRY G              CARTER
            267   PAMELA               HEIDE
            268   ARTHUR               ROSENKAMPFF
            269   JOSEPH               BECK
            270   JUDY                 MABIE
            271   GEORGE G             SHAPOVALOV
            272   SHONTEL D            JOHNSON
            273   CHARESE              CAMPBELL
            274   SHAWN                PUGLIESE
            275   CHRISTOPHER          WILTZ
            276   MICHAEL              ZIAS
            277   JANICE               CERASARO
            278   PERRI                SANDS
            279   SOLOMON              FORBES
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 15 of 25


            280   JUAN                     TABOAS
            281   ANDREW R                 MORRIS
            282   MAHSA                    KAHNAMOUEI
            283   BETSY                    MALDONADO
            284   NOLAN                    POVANESSO
            285   MARCIO WILSON SEVERINI   D'ANDREA
            286   RICARDO                  GUERRA
            287   ETHAN                    O'GRADY
            288   KAREN                    MUNGER
            289   DARBY                    MUNGER
            290   IRELAND                  MUNGER
            291   KAYDEN                   MUNGER
            292   DODIE                    BRYANT
            293   NEVIER                   VAZQUEZ RODRIGUEZ
            294   FRAN                     HOWARD
            295   DAVID                    ROSSEAU
            296   BRIAN T                  STRICKLAND
            297   SHANIEKA NICOLE          ABNEY
            298   KEDWIN                   ALLEN
            299   MARTHA S                 ALLEN
            300   CHARLOTTE                ANDREWS
            301   LESTER                   ARMSTRONG
            302   JOEL                     BALDRIDGE
            303   DIANE                    BALDWIN
            304   TONI N                   BALLINGER
            305   JACQUELINE               BANKS
            306   CHRIS                    BARBONI
            307   PATSY                    BARRON
            308   KATRINA                  BASS
            309   ROSE                     BATTLES
            310   STEVEN DOUGLAS           BATTLES
            311   ERIC                     BAUMANN
            312   ASHLEY                   BAXLEY
            313   DARINA                   BEASLEY
            314   MAURIA                   BEESON
            315   KRYSTAL ASHLEY           BENTON
            316   DANA                     BERRY
            317   HEMAL                    BHAGAT
            318   KATHLEEN RANNEY          BINDON
            319   BRIGITTE ROGERS          BLANKENSHIP
            320   MICHAEL R                BOATWRIGHT
            321   LOLA FAYE                BONNER
            322   DEMETRIUS                BOOTH
            323   SHENITA JALANDA          BOWDEN
            324   MARK                     BRAND
            325   MARINA JAN               BROMLEY
            326   DARLENE M                BROWN
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 16 of 25


            327   CASANDRA           BROWN
            328   JOHN A             BRUININKS
            329   BENNY F            BRYARS
            330   SHERRY             BRYARS
            331   BONNIE             BURGESS
            332   ADRIANE BURNETT    SANDERS
            333   EDWARD J           BURNS
            334   REBECCA            BURNS
            335   RICHARD BENJAMIN   BURROWS
            336   LEAH               BUSH
            337   KITIE              BUSLER
            338   DANIEL             BUTLER
            339   TANGELA            BUTLER
            340   BRIANNA            CAMPBELL
            341   CATHEY             CAPP
            342   JORDAN             CARLISLE
            343   MAVIS L            CARTER
            344   JULIE              CHANDLER
            345   BARBARA CHAPMAN    HAAS
            346   JOHN               CHIZMAR
            347   SHAUN              CHRISTEN
            348   TINESHA            CLAYTON
            349   JODIE              CLEMENTS
            350   STACY              COCKRELL
            351   VIC                COFER
            352   DAVID C            COFFMAN
            353   EDWARD TIMOTHY     COLLIER
            354   JOAN COLLETT       COLLIER
            355   SIERRA             CORDREY
            356   PETER              CORDREY
            357   PAUL               COX
            358   GEORGIA            CRAWFORD
            359   LORRIE             CUDNOHUFSKY
            360   EMILY              CULVER
            361   MISTY              CURLEE
            362   LAURA              CURTIS
            363   BIANCA             DAVIDSON
            364   AMBER              DAVIS
            365   ARLENE             DONALD
            366   APRIL              DORTCH
            367   PEGGY              DOZIER
            368   DEBORAH D          DUKE
            369   AKEYA              DUMAS
            370   JAN                DUNN
            371   TAWANNA            EATON
            372   JOSEPH             ECHOLS
            373   ASHLEY             ECKHARDT
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 17 of 25


            374   NAKISHA            EGGLESTON
            375   WENDY              ELROD
            376   DARIAN             EUBANKS
            377   TANEESE            EVANS
            378   JASON              EVERETT
            379   BECKY              FARMER
            380   JAY                FARMER
            381   LESLIE             FARMER
            382   TIMOTHY            FERRELL
            383   LAVENIA DIANE      FISHER
            384   ESTELLE            FLIPPO
            385   NATHAN             FLURRY
            386   LAKISHA            FOSTER
            387   SANDRA             FULLENWIDER-STEWART
            388   STEVEN             GAFNEA
            389   JESSICA            GAFNEA
            390   WAYNE              GALE
            391   TERESA             GARDNER
            392   ELLEN MOSELY       GARNER
            393   TERESA             GATES
            394   ASHLEY             GESSLER
            395   NICHOLAS           GILES
            396   CHARA              GILL
            397   BARBARA A          GIVENS
            398   DONALD             GLASS
            399   KATHY              GLAZE
            400   PHILLIP            GOWENS
            401   JUNE N             GRAHAM
            402   TAYLOR             GREEN
            403   KELLEN             GREEN
            404   KRYSTAL            GREENWOOD
            405   LINDA              GRIMES
            406   KIMBERLY           GRIMES
            407   LARISSA            GUNNELLS
            408   JOHN               HALL
            409   THERESA            HALL
            410   REGINAL JASON      HALLMAN
            411   VALERIE            HALLMAN
            412   HAYLEE ANNA        HALLMAN
            413   PAMELA             LEE HANNAH
            414   LANIER W           HARRIS
            415   ALETA              HARRIS
            416   LAQUISE            HAWKINS
            417   JUDY M             HAYES
            418   ANNIE              HENDERSON
            419   TAYLOR             HENRY
            420   CHARLES MICHAEL    HERNDON
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 18 of 25


            421   BRANDY             HIGDON
            422   TRACY              HIGGINS
            423   CHRIS              HILL
            424   MICHAEL            HILL
            425   EVAN MARIE         HILL
            426   RAYMOND            HILL
            427   HELEN E            HOLLIS
            428   DEANDRA            HOOKS
            429   LEIGHANN           HOWELL
            430   WALTER R           HUDGENS
            431   TAMMY              HUDGINS
            432   SHANNON            HUMPHREY
            433   KAREN              HUTCHINS
            434   TIMOTHY J          HUTCHINS
            435   ANGELA             IRVIN
            436   DEANNA             IRVIN
            437   ADAM               IRVIN
            438   WARRICK DIEGO      JACKSON
            439   LAUREN             JENKINS
            440   STEPHEN            JENKINS
            441   CARLA              JENKINS
            442   BRIAN K            JENNINGS
            443   DONNA L            JENNINGS
            444   RITA HUGHEY        JENNINGS
            445   MARQUITA           JOHNSON
            446   JARED MASON        JOHNSON
            447   KECIA              JOHNSON
            448   DAVID              JONES
            449   THOMAS MICHAEL     JONES
            450   BRITTANY LASHAY    JONES
            451   STACEY             JORDAN
            452   BECKY              KAYDA
            453   MARSHA REA         KEENEY
            454   SHANNON            KEITH
            455   KIM                KENDRICK
            456   ASHLEY             KENNEDY
            457   RHETT T            KING
            458   MICHELLE           KNEPPER
            459   LOUANN             KOMIENSKY
            460   BRIANNA            SMITH
            461   BONNELLE           LACY
            462   ANTHONY            LAND
            463   KATARA             LANE
            464   MATTHEW            LEONARDI
            465   KIMBERLY           LEWIS
            466   KEYAIRA            LEWIS
            467   CHARLOTTE CREEL    LEWTER
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 19 of 25


            468   MARGARET           LIMBAUGH
            469   EDANA              LOVE
            470   JUSTIN             LOVELESS
            471   ANDREA             LYLE-CAIRL
            472   TAMARA PITTS       MAHAFFEY
            473   PETER              MARONEY
            474   MARLA              MARSHBURN
            475   BRIAN              MARTIN
            476   DESIREE            MARTINDALE
            477   SUSAN              MATTHEWS
            478   JESSIE             MAXWELL
            479   MATTHEW            MAYFIELD
            480   JORDAN             MAYFIELD
            481   MLISSA             MAZZEO
            482   CHAD               MCCAIN
            483   ANTHONY            MCCONALD
            484   CONNIE             MCMAHON
            485   WHITNEY            MEADE
            486   ANDREA             MERSHON
            487   CATHY              MILAN
            488   AMY                HILBURN
            489   TAMMY              MONDELLO
            490   ANITA              MORGAN
            491   EVELYN             MORRIS BURRELL
            492   NELL               MOTLEY
            493   DONNA D            MURPHREE
            494   TRELA              NELSON
            495   JOSEPH PATRICK     NICHOLS
            496   ORRIN T            OSBORNE
            497   GARY               OVERSTREET
            498   DANETTE            OVERSTREET
            499   PATSEY             OVERTON
            500   WANDA              PACINO
            501   ARLEEN KAY         PANUSKA
            502   DONNA              MARTIN PARKER
            503   JACOB              PARRIS
            504   BILLIE             PARSONS
            505   HATTIE             PATTERSON
            506   KAREN              PATTERSON
            507   STEVEN             PAUTZ
            508   KRISTIN            PAYTON
            509   LACEY              PEACOCK
            510   ASHLEY             PERYER
            511   PAIGE              PHALO
            512   LAUREN             PHILLIPS
            513   HOLDEN             PHILLIPS
            514   JESSE              POLLARD
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 20 of 25


            515   JESSICA            PONDER
            516   CAROLYN            PORTER
            517   CANDIS             POSEY
            518   JULIE              POUNDERS
            519   FANNIE             POWELL
            520   ERIC               POWELL
            521   JONI               PRATER
            522   DINDINAH ROXANA    QUARLES
            523   TONIA              QUICK
            524   ANITA              QUITORIANO
            525   JACQUELYN          RAGSDALE
            526   ASHLEY             RAINES
            527   GERRI              RAMBO
            528   DERRICK            RANDOLPH
            529   TWILA              RAY
            530   CAROLYN            REAVES
            531   LILLIAN            REIN
            532   STEWART            REIN
            533   BARBARA L          RICHARDSON
            534   YOLANDA            HARTMAN RICHARDSON
            535   JOHN EDWARD        RIOS
            536   RACHEL             ROBERTS
            537   LAVERNE            ROBINSON
            538   ASHLEY             RODGERS
            539   DEBORAH            RODRIGUEZ
            540   LEO                RODRIGUEZ
            541   ALYSSA             ROGERS
            542   DAWN               ROPER
            543   JEREMY             ROSE
            544   MARK D             ROSS
            545   BRENDA             ROWLAND
            546   RENEE              RUSSELL
            547   KEVIN              RUSSELL
            548   YOLANDA S          RUSSELL
            549   PAMELA             SCHAEFER
            550   RONALD             SCHMIDT
            551   CHARLES            SCROGGINS JR (CHAD)
            552   LISA               SHEHEE
            553   PAMELA             SHELTON
            554   LAMETRICA          SHEPHERD
            555   KATHY              SHUMAKER
            556   DORIS              SIMMONS
            557   MELISSA JOY        SIMMONS
            558   NATHAN             SMALL
            559   BART               SMITH
            560   NANCY              SMITH
            561   RICHARD            SMITH
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 21 of 25


            562   MARY W               SMITHERMAN
            563   SUSAN                SPANN
            564   SONJA                STALLWORTH
            565   BEN                  STANFIELD
            566   MICHAEL              STATEN
            567   TONYA                STATEN
            568   LENA Y               STEELE
            569   JUDITH               STOCKWELL
            570   PATRICIA DARLENE     STUTZ
            571   JAMES                SURRATT
            572   ERNEST               SYKES III
            573   TABITHA              TERRY
            574   GAYLA                TERRY
            575   ELIZABETH A          THEIN
            576   MELANIE              THOMAS
            577   TERESA               THREET
            578   KATIE                TILLMAN
            579   JOSEPH               TRAYWICK
            580   DARRYL               TRUCKS
            581   SHARON               TUNNELL
            582   KAY                  SMITH
            583   KRISTA               VAUGHAN
            584   KAREN                VEST
            585   SHEILA               WALLACE
            586   LINDA                WALLACE
            587   KRISTI               WARE
            588   JARVIS               WELLS
            589   JEFF                 WHATLEY
            590   BOBBY                WHEELER
            591   CASSANDRA            WHITE
            592   JUNE                 WILLIAMS
            593   RACHEL               WILLIAMS
            594   TERRY                WILLIAMS
            595   PRESTON MICHAEL      WILLIAMS
            596   WHITNEY              WILSON
            597   MATTHEW              WILSON
            598   CHRISTOPHER NATHAN   WINGARD
            599   JEREMY               WOFFORD
            600   BROOKE               WOOD
            601   REGINA               WOODS
            602   ROB                  WRIGHT
            603   MUARION              ZIMMERMAN
            604   VICTORIA             MANN BOLLING
            605   STEVEN               LEE
            606   DAVID J              ROUSSEAU
            607   ERICE M              KENCY
            608   RUTH M               POLLACK
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 22 of 25


            609   SHIRLEY            WOODS
            610   DELORES            MOULTRIE
            611   CASSANDRA          THOMAS
            612   NICHOLAS           GREEN
            613   ANNA               SLOCUM
            614   ANNE               BRYANT
            615   KELLY              RIVERA
            616   CHRIS              ADAMS
            617   KIWANA M           FRAZIER
            618   WILLIAM R          HOLLINGSWORTH III
            619   MAREN E            NELSON
            620   TAMMIE             NEWSOME
            621   LIZELLE S          BRANDT
            622   DAVID              STONE
Exhibit N
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 24 of 25


                     In re Apple Inc. Device Performance Litigation
                            Late Requests for Exclusion

              1   CARLOS                     MARTINEZ
              2   NAKEYA                     SMITH
              3   USHA                       VARSHNEY
              4   LAWANDA                    SIMPSON
              5   RAY                        YBARRA
              6   JANE                       CUNNINGHAM
              7   BRIAN                      CASEBOLT
              8   GUY                        FREDERICK
              9   JOSEPH R                   LOBOSCO
             10   CAITLIN (HSU)              TOBIN
             11   GURMETT                    MEHROK
             12   EMILY                      KOHLER
             13   SARA                       GOULD
             14   REBECCA LEE                PAYNE
             15   TERRI AND CHRIS            COBB
             16   FRANK AL                   OSMANSKI
             17   HUSAM                      SHILU
             18   ELIZABETH                  PERIKLI
             19   CAROLYN S                  RUIZ
             20   BENJAMIN J                 RUIZ
             21   BRANDEN                    CRISOSTOMO
             22   BASSAM                     MOUKALED
             23   GARY                       GREENAWALT
             24   JESSICA                    COLEMAN
             25   BARBARA                    ABRAMSON
             26   RYAN                       MITCHELL
             27   MAMED                      SAMEDOV
             28   EDWARD                     CHAPMAN
             29   CHRISTINE                  ROGERS
             30   BRUCE                      HAIN
             31   MARNI                      KLEIN
             32   ROBIN                      LEHR
             33   COLBY                      NGUYEN
             34   SARA                       HAYDEN
             35   FREDERICK                  REINARZ
             36   ISAAC                      JOHNSON
             37   KEITH                      NICKENS
             38   BRAUK                      BORGOSAN
             39   JUANITA                    GALVAN
             40   DELORES                    ALANDER
             41   ELIAS                      KIMURGOR
             42   JAMES O                    BROWNING
             43   EARL                       CHECKLEY
             44   ERIC                       BELT
Case 5:18-md-02827-EJD Document 592-1 Filed 12/11/20 Page 25 of 25


             45 DOMINIQUE            PARKER
             46 STEVEN               LEE
             47 KATHERINE T          HERNANDEZ-MALDONADO
